12‐3963 
        United States of America v. Benito Del Rosario  
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of April, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     SUSAN L. CARNEY, 
                                               Circuit Judges, 
                     JED S. RAKOFF,* 
                                               District Judge.                             
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Plaintiff‐Appellee, 
         
                     ‐v.‐                                    No. 12‐3963 
         
        BENITO DEL ROSARIO,  
         
                                  Defendant‐Appellant,        
         
         

        *
         The Honorable Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
        designation


                                                                 1
 FOR APPELLANT:           John C. Meringolo, Meringolo & Associates, P.C. 
                          New York, NY. 
  
  FOR APPELLEE:           Sarah E. McCallum, Justin S. Weddle, Assistant United 
                          States Attorneys for Preet Bharara, United States 
                          Attorney for Southern District of New York, New York, 
                          NY. 
 
      Appeal from the United States District Court for the Southern District of 

New York (Katherine B. Forrest, Judge). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Defendant Benito Del Rosario appeals from the judgment entered in the 

United States District Court for the Southern District of New York (Katherine B. 

Forrest, Judge), following a jury trial that convicted him of conspiracy to 

distribute and possess with intent to distribute one kilogram and more of heroin 

in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846.  Del Rosario seeks reversal of his 

conviction, arguing that the evidence at trial was insufficient to warrant a 

conviction of conspiracy.  Del Rosario also asserts that various errors were 

committed at trial, and were so prejudicial that he was denied a fair trial.  We 

assume the parties’ familiarity with the underlying facts, procedural history, and 

issues for review, which we reference only as necessary to explain our decision.   




                                           2
       Del Rosario’s sufficiency argument turns largely on the credibility of 

cooperating witnesses.1   We must defer to the jury’s resolution of the credibility 

of witness testimony and the weight of the evidence.  See, e.g., United States v. 

Robles, 709 F.3d 98, 101 n.3 (2d Cir. 2013).  In addition to the deference we give 

the jury on issues of witness credibility, the testimony Del Rosario alleges to be 

inconsistent is, in fact, quite consistent, and where inconsistent, only inconsistent 

on minor points.  Accordingly, Del Rosario fails to carry the “very heavy 

burden” of successfully challenging the sufficiency of the evidence.  United States 

v. Mi Sun Cho, 713 F.3d 716, 720 (2d Cir. 2013) (per curiam).  The jury had ample 

evidence to find Del Rosario guilty of conspiracy to distribute and possess with 

intent to distribute heroin in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. 

       As to Del Rosario’s claim that the district court erred in failing to submit 

the prior felony information for the jury’s consideration, under controlling 

Supreme Court precedent, the fact of a prior felony conviction may be decided 

by a judge, not a jury, even if that fact increases the statutory minimum term of 

imprisonment to which the defendant is exposed.  Almendarez‐Torres v. United 


1
  We review sufficiency challenges de novo, but a defendant faces an uphill battle and 
bears a very heavy burden because the evidence must be viewed in the light most 
favorable to the government, with all reasonable inferences drawn in its favor.  See, e.g., 
United States v. Mi Sun Cho, 713 F.3d 716, 720 (2d Cir. 2013) (per curiam).


                                             3
States, 523 U.S. 224, 247 (1998); see also Alleyne v. United States, 133 S. Ct. 2151, 

2160 & n.1 (2013) (concluding that a fact that increases a mandatory minimum 

sentence, such as brandishing of a firearm, must be found by a jury, but declining 

to revisit the holding in Almendarez‐Torres).  Accordingly, there is no 

demonstration of error.   

      Del Rosario also asserts several errors related to the proceedings below, 

but because he raises them for the first time on appeal, they are reviewed only 

for plain error.  See United States v. Marcus, 560 U.S. 258, 262 (2010).  Del Rosario 

must demonstrate plain error that is “clear or obvious,” rather than “subject to 

reasonable dispute,” that affects the defendant’s “substantial rights,” and that 

seriously affects the fairness, integrity, or reputation of judicial proceedings.   Id.  

Del Rosario has not demonstrated any plain error. 

      We have considered all of Del Rosario’s remaining arguments and find 

them to be without merit.  For the reasons stated above, the judgment of the 

district court is AFFIRMED.    

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                                               




                                             4